DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
Claims 1-15 have been canceled as requested by the Applicant.
Claims 16-35 have been added and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 2010/0214352 A1) in view of Kitada et al. (US 7,495,058 B2) and Fujita et al. (US 2008/0194757 A1).
As related to independent claim 16, Tsunoda et al. teaches an ink jet printing method (Tsunoda et al. – Page 1, Paragraphs 1-2) comprising: jetting an aqueous ink jet ink onto a fabric including cellulose fibers (Tsunoda et al. – Page 1, Paragraphs 1-3); and drying the jetted aqueous ink jet ink (Tsunoda et al. – Page 6, Paragraph 92); wherein the aqueous ink jet ink includes a polyurethane resin including an anionic group and a polyalkylene oxide in a side chain thereof (Tsunoda et al. – Page 1, Paragraph 13 and Page 3, Paragraphs 33-39).
Continuing with claim 16, the limitation regarding how the polyurethane resin is obtained, being indicative of a unique identity of the print manufacturing method of a component used in the printing method is merely nonfunctional descriptive material, and it does not carry patentable weight.  Examiner, in an effort to speed prosecution has further researched materials used in ink jet printing methods and found Kitada et al. and Fujita et al. as secondary references.  Kitada et al. clearly teaches a water-base printing material for use in a printing method that includes a polyurethane resin obtained by reacting a polyester polyol, a polyether diol, a polyol or an amine including an anionic group, and a polyisocyanate (Kitada et al. – Table 1; Column 20; and table 3-1); while additionally employing other polyol as a chain extender for obtaining the water-dispersible polyurethane  (Kitada et al. – Column 6, Lines 23-29).  Meanwhile, while there would be a limited species of the polyol for obtaining polyurethane, Fujita et al. teaches a water-dispersed polyurethane composition for use in an ink jet printing method and teaches polyols, polyether polyols, polyester polyols, polyester polycarbonate polyols and polycarbonate polyols and methods of obtaining them (Fujita et al. – Page 2, Paragraphs 22-26).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to specify the method of obtaining a polyurethane resin with nonfunctional limitations imposed yet taught by Tsunoda et al. with the specific make-up and components used in the methods of Kitada et al. and Fujita et al. if for no other reason than to use the art well-known polyol such as the polyether diol taught by Fujita et al. as Kitada et al. teaches employing other polyols and since the polyether diol is one of the well-known polyols for obtaining the water-dispersible polyurethane resin as taught by Tsunoda eta al..  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As related to dependent claim 17, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach the aqueous ink jet ink further includes a pigment (Tsunoda et al. – Page 1, Paragraphs 8-9).
As related to dependent claim 18, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach the aromatic polycarboxylic acid is selected from the group consisting of phthalic acid, terephthalic acid, isophthalic acid, and phthalic acid anhydride (Kitada et al. – Column 7, Line 55 – Column 8, Line 15).
As related to further dependent claim 19, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach the aromatic polycarboxylic acid is selected from the group consisting of phthalic acid, terephthalic acid, isophthalic acid, and phthalic acid anhydride (Kitada et al. – Column 7, Line 55 – Column 8, Line 15).
As related to dependent claim 20 and further dependent claim 21, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach the recited amount of anionic groups (Kitada et al. – Column 20) or further utilization of the polyether polyol would be expected to meet the recited amount of anionic groups and therefore a corrected polyol ratio of the polyurethane resin is higher than 0.2 When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result. It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). Thus, a modification to amounts of the polyether diol and aromatic diacid would be considered obvious.
As related to dependent claim 22 and further dependent claim 23, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach applying a pre-treatment liquid to the fabric prior to the step of jetting the aqueous ink jet ink (Tsunoda et al. – Page 1, Paragraphs 9-16 and Page 5, Paragraph 81 – Page 6, Paragraph 90).
As related to further dependent claim 24 and further dependent claim 25, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach the pre-treatment liquid includes a flocculant (Tsunoda et al. – Page 1, Paragraphs 9-16).
As related to further dependent claim 26, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach the step of applying the pre-treatment liquid includes ink jet printing the pre-treatment liquid (Tsunoda et al. – Page 6, Paragraph 88).
As related to further dependent claim 27, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach drying the pre-treatment liquid prior to the step of jetting the aqueous ink jet ink (Tsunoda et al. – Page 6, Paragraph 86-92).
As related to further dependent claim 28 and further dependent claim 29, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach the pre-treatment liquid also includes the polyurethane resin (Tsunoda et al. – Page 5, Paragraph 81 – Page 6, Paragraph 86).
As related to dependent claim 30, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach after the step of drying the jetted aqueous ink jet ink: heating is performed at a temperature of 150°C or higher (Tsunoda et al. – Page 6, Paragraphs 90-93).
As related to dependent claim 31, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach the fabric includes polyester fibers (Tsunoda et al. – Page 5, Paragraphs 74-75).
As related to dependent claim 32, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach a cellulose fiber comprising: a coating including an aqueous ink jet ink including the polyurethane resin jetted according to the ink jet printing method (Tsunoda et al. – Page 1, Paragraphs 2 & 15 and Page 5, Paragraphs 74-75).
As related to dependent claim 33, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach a set of a pre-treatment liquid and an ink jet ink for textile printing comprising: a pre-treatment liquid including a flocculant; and the aqueous ink jet ink including water, a pigment, and the polyurethane resin jetted according to the ink jet printing method (Tsunoda et al. – Page 5, Paragraph 81 - Page 6, Paragraph 96).
As related to further dependent claim 34, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach the aqueous ink jet ink further includes a water soluble organic solvent (Tsunoda et al. – Page 1, Paragraph 13).
As related to further dependent claim 35, the combination of Tsunoda et al., Kitada et al., and Fujita et al. remains as applied above and continues to teach the aromatic polycarboxylic acid is selected from the group consisting of phthalic acid, terephthalic acid, and isophthalic acid (Kitada et al. – Column 7, Line 55 – Column 8, Line 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ellis et al. (US 2008/0092309 A1) teaches pretreatment of fabric for inkjet printing.  Steenwinkel et al. (US 7,919,146 B2) teaches coating cloth or paper with a pretreatment substance to promote inkjet printability.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853